DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Russell (US 2008/0109246), Carvajal (US 9595018), Hillis (US 2017/0323262), and Bloom et al. (US 10264906) teach package delivery systems.
However, none of prior art teaches an apparatus comprising central system circuitry, wherein the central system circuitry is configured to be in operative connection 5with at least one data store, a clock, at least one wireless communication network, a plurality of geographically disposed repositories, and the central system circuitry is operative to cause a) responsive at least in part to the stored data corresponding to the current parcel locations, final delivery addresses and the respective catchment area associated with a particular repository, 15determination of a plurality of parcel identifiers associated with a plurality of final delivery parcels that are currently located in the particular repository, wherein each of the final delivery parcels have a respective final delivery address in the respective catchment area associated with the particular repository, b) responsive at least in part to the clock and the stored data corresponding to the respective final 20delivery times, determining for each of the plurality of final delivery parcels a respective remaining time value, wherein the remaining time value corresponds to the respective remaining time in which the respective final delivery parcel is required to be delivered to its respective final delivery address, c) comparison of each respective remaining time value corresponding to each respective final 25delivery parcel, and the data corresponding to remaining time threshold value, 113d) responsive at least in part to the comparison in (c), determination that at least one final delivery parcel has a respective remaining time value below the remaining time threshold value, e) responsive at least in part to the determination in (d) that at least one final delivery parcel has a respective remaining time value below the remaining time threshold value, and the data 5corresponding to the stored contact data, at least one instruction message to be sent to a carrier contact device operative to instruct an item carrier to transport a group including at least some of the final delivery parcels, wherein the group includes the at least one final delivery parcel determined in (d) as having a respective remaining time value below the remaining time threshold value, from the particular repository to the respective final delivery addresses as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887